     Case 2:09-cr-00471-JAK Document 1166 Filed 08/25/21 Page 1 of 3 Page ID #:5858



 1
 2
                                                                           FILED
                                                                CLERK U.3. D~SrR~~T COURT
 3
 4                                                                    AUG 2 52021
 5                                                            CENTRAL DI~ ~ RIGT OF CALIFORNIA
                                                              "r       ~~              DEPUTY
 6

 7

 g
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. CR 09-471-JAK
     UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                     Plaintiff,
14                                           [Fed. R. Crim. P. 32.1(a)(6);
                     v.                       18 U.S.C. § 3143(a)(1)]
15
     ARMANDO BASUA,
16
17                   Defendant.
18
19
20
                                              I.
21
           On August 25, 2021, Defendant made his initial appearance on the petition
22
     for revocation of supervised release and warrant for arrest issued on June 23, 2021.
23
     FredRicco McCurry, a member of the indigent defense panel was appointed to
24
     represent the defendant.
25
26
     //
27
     //
28
     Case 2:09-cr-00471-JAK Document 1166 Filed 08/25/21 Page 2 of 3 Page ID #:5859



 1                                                  II.

 2         Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §

 3   3143(a) following Defendant's arrest for alleged violations) of the terms of

 4   Defendant's ❑probation / ~ supervised release,

 5         The Court finds that:

 6         A.      O       Defendant has not carried his burden of establishing by clear

 7   and convincing evidence that Defendant will appear for further proceedings as

 8   required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

 9              O allegations in the petition include defendant's repeated failure to

10              report for drug testing in February, April, May and June 2021, and failure

11              to report for substance abuse counseling in May and June 2021 and for

12              absconding from supervision.

13              D Defendant has a prior supervised release revocation in June 2017 for

14              drug use

15
16         B.      ~       Defendant has not carried his burden of establishing by clear

17   and convincing evidence that Defendant will not endanger the safety of any other

18   person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is

19   based on:

20              ~ allegations in the petition (see above)

21              X history of substance abuse
                D

22              ~ Defendant has an active protection order in effect until April 2022

23              O Defendant was convicted of a felony (felon in possession of a firearm

24                 in the District of Nevada) while on supervised release in this matter.

25
26
27
28

                                                2
     Case 2:09-cr-00471-JAK Document 1166 Filed 08/25/21 Page 3 of 3 Page ID #:5860



 1                                  III.
 2         IT IS THEREFORE ORDERED that the defendant is remanded to the

 3   custody of the U.S. Marshal pending further proceedings in this matter.

 4
     Dated: August 25, 2021
 5
 6
                                                        /s/
 7                                                  ALKA SAGAR
                                           UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
